Citation Nr: 0936701	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  04-37 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for angina.

5.  Entitlement to service connection for angioedema.

6.  Entitlement to service connection for Meniere's disease, 
claimed as secondary to a service-connected right ear 
disorder.  


REPRESENTATION

Veteran represented by:	 Dennis W. Fox, attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from October 1959 to May 1961.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of August 2003 and later by 
the Department of Veterans Affairs (VA) St. Louis, Missouri, 
Regional Office (RO).  

The Veteran testified in support of his claims during a 
hearing held before the undersigned Veterans Law Judge in 
September 2005.

The Board issued a decision in March 2007 which denied the 
issues listed on the cover page of this decision.  The Board 
also remanded issues of entitlement to service econneciton 
for amblyopia and entitlement to compensation under § 1151 
for cataracts.  These issues are under development and have 
not been returned to the Board for consideration.  

The Veteran subsequently appealed the denied issues noted on 
the title page of this decision to the United States Court of 
Appeals for Veterans Claims.  In May 2008, the Secretary of 
Veterans Affairs and the Veteran, through an attorney, 
entered a Joint Motion requested that the Board decision be 
vacated and the matter be remanded to the Board for further 
action.  The Court granted that motion in June 2008.  The 
case was retuned to the Board in May 2009.  

The issue of entitlement to service connection for Meniere's 
disease is addressed in the REMAND portion of the decision 
below and is REMANDED to the Department of Veterans Affairs 
Regional Office.


FINDINGS OF FACT

1.  The Veteran's account of using an insecticide (DDT) to 
kill plants in service is inherently incredible.

2.  Diabetes mellitus, sleep apnea, hypertension, angina, and 
angioedema were not present during service or until many 
years thereafter, and are not shown to have resulted from any 
incident during service.


CONCLUSION OF LAW

Diabetes mellitus, sleep apnea, hypertension, angina, and 
angioedema were not incurred in or aggravated by service, and 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  Duty to Assist

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in September 2002 and March 2003 provided the 
Veteran with an explanation of the type of evidence necessary 
to substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The initial duty to 
assist letter was provided prior to the adjudication of the 
claim.  The VA has no outstanding duty to inform the Veteran 
that any additional information or evidence is needed.  
Notice in this case should have included information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
VA's failure to provide this notice is harmless error.  Since 
service connection for the claimed disabilities is denied, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the Veteran.  
The Board concludes, therefore, that the appeal may be 
adjudicated without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
Veteran's service medical records and available post service 
treatment records have been obtained.  He has had a hearing.  
He has been afforded VA examinations.  He is represented by 
an attorney.  The Board does not have notice of any 
additional relevant evidence which is available but has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the Veteran's 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  

I.  Entitlement To Service Connection For Diabetes Mellitus, 
Sleep Apnea, Hypertension, Angina, And Angioedema.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
diabetes mellitus or a cardiovascular disease is manifest to 
a compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The Veteran testified in support of his claim during a 
hearing held before the undersigned Veterans Law Judge in 
September 2005.  In his testimony, he expressed his belief 
that he developed diabetes, sleep apnea, hypertension, angina 
and angioedema as a result of exposure to DDT during service.  
He reported that he was exposed to that substance when he 
sprayed it along the runways of military air strips to kill 
weeds.  The Veteran presented essentially the same account in 
written statements dated in April 2002 and May 2002, only at 
that time he did not state that he was spraying DDT, but 
instead stated only that it was a herbicide which he believed 
was Agent Orange but which could have been some other type.  
Later, in his notice of disagreement dated in October 2003, 
the Veteran stated that as far as he was aware, he was 
exposed to DDT and not to Agent Orange.  The Board notes that 
the Veteran did not have service in Vietnam and there is no 
evidence that he was ever exposed to Agent Orange.  In 
addition, he has apparently withdrawn his contention that he 
was exposed to Agent Orange.  Accordingly, the presumptions 
which relate to Agent Orange are not applicable in this case.  

The Veteran's testimony that he was exposed to DDT is not 
supported by anything in his service medical records.  The 
Veteran's service medical records do not contain any 
references to symptoms, findings, or diagnoses of diabetes, 
sleep apnea, hypertension, angina or angioedema.  The report 
of a medical history given by the Veteran in March 1961 shows 
that he stated that he was in good health, and he denied 
having pain or pressure in the chest, high or low blood 
pressure, or sugar in the urine.  The report of a medical 
examination conducted at that time shows that clinical 
evaluation of all bodily systems was within normal limits 
except for a scar of the right ear.  Urinalysis was negative 
for sugar.  The Veteran's blood pressure was 120/62.  

There are no medical treatment records containing a diagnosis 
of diabetes, hypertension or angina until more than a year 
after separation from service.  In fact, there is no evidence 
of any of the claimed disabilities until many years after 
separation from service.  For example, a VA treatment record 
dated in May 2002 reflects that the Veteran had been first 
diagnosed with diabetes only a month earlier.  

With respect to the Veteran's theory that his disabilities 
were caused by exposure to DDT in service, the Board finds 
that this contention is not supported by any competent 
evidence.  First, the Board notes that the Veteran's 
testimony that he was exposed to DDT in service is not 
convincing.  Although he may have been assigned to spray some 
unknown substance to kill weeds at an airstrip, it would seem 
highly unlikely that the substance would have been DDT.  The 
Board notes that various articles submitted by the Veteran 
reflect that DDT is an insecticide.  The articles further 
reflects that it was historically used to treat crops to 
prevent insect infestation.  It is patently illogical to 
conclude that an insecticide which is used to treat and 
protect crops would also be used to kill plant life.  

The Board has noted that in the Joint Motion the parties 
stated that the claims file included "an internet response 
that Veteran submitted which suggests that DDT may have been 
used at the Fort Stewart Wright Army Airfield in the 
1960's."  The Joint Motion further stated that the Board had 
not addressed this evidence.  After reviewing the claims 
file, the Board concludes that that there is no evidence of 
record which provides any support for the Veteran's claim 
that he was exposed to DDT while using this insecticide to 
kill plants.  The document referred to in the Joint Motion 
consists of a printout of a Yahoo search for websites 
containing the terms "1960, DDT use at Fort Stewart 
Georgia".  One search result in particular is highlighted.  
The brief summary regarding that website does not provide any 
significant information as to the content of that web site.  
The Board attempted to access that particular website, but it 
was not functional.  The Veteran has also presented printouts 
possibly from the same website titled "River Basin Planning 
Act", "Georgia Instream Water Quality Standards for All 
Waters: Toxic Substances", "Point Source Control Efforts", 
"NPDES Permits for Discharge Ogeechee River Basin", and 
"Support of Designated Use for River Streams and Lakes in 
the Ogeechee River Basin 1998-1999."  The Board has reviewed 
these documents, but finds nothing in them to substantiate 
the Veteran's claim of having used an insecticide in service 
to kill plants on an airfield runway.  

The Board also notes that the Veteran wrote to the Army and 
requested documents under the Freedom of Information Action 
pertaining to chemicals used on the Wright Airfield in 1960.  
In June 2003, the Army replied that a search had been 
conducted and no records were located that would satisfy the 
request.    

The Board further notes that even if it were to be 
demonstrated that some use of DDT occurred at Fort Stewart, 
this still would not corroborate the Veteran's illogical 
account of using a pesticide to kill weeds.

Moreover, the Veteran has not presented any competent 
evidence demonstrating a link between his claimed DDT 
exposure and the current disabilities.  In reaching this 
conclusion, the Board is aware that the Veteran has presented 
articles suggesting a link between DDT exposure and diabetes 
and heart disease.  The Board notes, however, that these are 
articles which pertained to persons other than the Veteran.  
Therefore, the articles cannot be said to contain medical 
opinion demonstrating that the Veteran's claimed disabilities 
were attributable to chemical exposure in service.  See 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  See also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  

Although the Veteran has presented a written statement from a 
VA physician dated in March 2004 which is to the effect that 
the Veteran reported a history of spraying chemicals back in 
the 1960's, and that his history of angioedema and urticaria 
were as likely as not related to the chemical exposure 
described by the Veteran, the Board concludes that this 
opinion is not sufficient to support the claim.  In this 
regard, the Board notes that the nature of the chemicals to 
which the Veteran may have been exposed in service is 
unknown.  Therefore, any opinion linking a current disability 
to an exposure to an unknown chemical would be purely 
speculative.  Service connection may not be based on a resort 
to pure speculation or even remote possibility. See 38 C.F.R. 
§ 3.102.  See also Slater v. Principi, 4 Vet. App 43 (1993).  

In summary, the Veteran's diabetes mellitus, sleep apnea, 
hypertension, angina, and angioedema were not present during 
service or until many years thereafter, and are not shown to 
have resulted from any incident during service.  The 
probative medical evidence simply fails to adequately 
establish any relationship or nexus between such a disorder 
and the Veteran's period of service.  Therefore, the Board 
concludes that diabetes mellitus, sleep apnea, hypertension, 
angina, and angioedema were not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.



ORDER

1.  Service connection for diabetes mellitus is denied.

2.  Service connection for sleep apnea is denied.

3.  Service connection for hypertension is denied.

4.  Service connection for angina is denied.

5.  Service connection for angioedema is denied.


REMAND

The Board notes that the Veteran does not contend, and there 
is no evidence that Meniere's disease was present during 
service or within the first year after service.  The 
Veteran's only contention is the he has Meniere's disease 
secondary to a service-connected disability.  Service 
connection has been previously established for a cyst, right 
ear, status post-cystectomy, rated as noncompensably 
disabling.  The Board notes that the cyst which was excised 
was located behind the right ear.

The applicable regulation provided that service connection 
may be granted for disability shown to be proximately due to 
or the result of a service-connected disorder.  See 38 C.F.R. 
§ 3.310(a).  This regulation has been interpreted by the 
Court to allow service connection for a disorder which is 
caused by a service-connected disorder, or for the degree of 
additional disability resulting from aggravation of a 
nonservice-connected disorder by a service-connected 
disorder.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

Recently, the regulation was revised to incorporate the 
Court's ruling.  See 71 FR 52747, Sept. 7, 2006.  The 
regulation now provides as follows:

(a) General. Except as provided in §3.300(c), disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected. When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition. 
(b) Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level. 

The Board notes that the revision to the regulation 
incorporated interpretations of Court decisions which were 
already being applied by the VA.  Accordingly, a remand to 
have the RO apply the revised regulation is not required.  

The Board has noted that the Veteran has expressed his own 
opinion during the hearing that his service-connected right 
ear disorder had caused or aggravated his Meniere's disease.  

The only relevant medical evidence on the issue of secondary 
service connection for Meniere's disease weighs against the 
claim.  In this regard, the report of a VA ear disease 
examination conducted in September 2003 reflects that the 
examiner reviewed the Veteran's history and conducted an 
examination.  The examiner then stated that "It is my 
opinion that the Meniere's is not related to his cyst removal 
and/or infection drainage.  I do not see the relationship 
between the two entities."  

A Compensation and Pension exam Inquiry sheet reflects that 
the claims file was sent for review by the VA examination.  
However, the report from the Ear Disease Exam conducted by 
the VA in September 2003, does not specify whether or not the 
examiner did in fact review the claims file.  The parties to 
the Joint Motion concluded, therefore, that the examiner had 
not reviewed the claims file.  The parties further concluded 
that the Board had erred in relying on this inadequate 
examination.  In view of the conclusions contained in the 
Joint Motion, the Board finds that another examination is 
required. 

Accordingly, the case is REMANDED for the following action:

1.   The Veteran should be scheduled for a 
VA examination for the purpose of 
determining the etiology of any current 
Meniere's disease.  The claims file must 
be made available for review in connection 
with the examination, and the examiner 
must acknowledge review of the file in the 
report.  The examiner should offer an 
opinion as to whether the Veteran's 
service-connected disorder cyst, right 
ear, status post-cystectomy, rated as 
noncompensably disabling, caused or 
aggravated a Meniere's disorder.  If the 
examiner concludes that Meniere's disease 
was aggravated, the report should address 
(1) the baseline severity of any non-
service-connected Meniere's; (2) the 
increased manifestations (if any) which 
are proximately due to or the result of 
the service-connected disabilities; and 
(3) an explanation of the basis for the 
opinion.  

2.  The RO should review the examination 
report to determine if it is in compliance 
with this REMAND.  If deficient in any 
manner, it should be returned, along with 
the claims file, for immediate corrective 
action.

3.  The RO should thereafter review the 
additional evidence that has been obtained 
and determine whether the benefits sought 
on appeal may now be granted.  If any of 
the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


